Citation Nr: 0942725	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an autoimmune disease 
as due to exposure to radiation, Lewisite, mustard gas, Agent 
Orange, and/or other chemicals.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from November 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  The Board notes that the Veteran's 
claims file was received from the RO in Muskogee, Oklahoma.  
Claims related to mustard gas or Lewisite exposure filed 
after January 19, 2005, must be dealt with by the Muskogee, 
RO.  In this case, although the Veteran's claim was received 
in April 2000, the Veteran did not assert exposure to 
radiation and/or any harmful chemicals until after January 
2005.  Original jurisdiction of the Veteran's claim remains 
with the Milwaukee RO.  

Procedural history

In an October 2000 rating decision, the Milwaukee RO denied 
the Veteran's claims of entitlement to service connection for 
scleroderma and posttraumatic stress disorder (PTSD).  
Because of the enactment of the Veterans Claims Assistance 
Act of 2000 in November 2000, the Veteran's claims were 
reconsidered and again denied in the aforementioned July 2002 
rating decision.  The Veteran expressed disagreement with 
that decision in January 2003.  The RO's findings were 
confirmed in an August 2003 statement of the case (SOC).  An 
appeal was perfected concerning both issues with the 
submission of the Veteran's substantive appeal (VA Form 9) in 
October 2003.  

The Board notes that the Veteran's claim of entitlement to 
service connection for PTSD was subsequently granted in an 
unappealed September 2004 rating decision.  While the Veteran 
subsequently filed a claim for an increased disability rating 
for her PTSD, she did not file an additional notice of 
disagreement with the assigned disability rating or the 
effective date assigned in the September 2004 rating 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that 
matter is not in appellate status.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in June 2006.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In April 2009, the Veteran submitted evidence directly to the 
Board pertaining to a potential claim of entitlement to 
service connection for feminine arousal disorder (FAD) 
without a waiver of consideration by the agency of original 
jurisdiction as per 38 C.F.R. § 20.1304 (2009).  It does not 
appear that the Veteran has an active claim for service 
connection for FAD.  The October 2009 Informal Hearing 
Presentation from the Veteran's representative also 
referenced this potential claim, and suggested that such 
evidence be returned to the RO so that the Veteran could file 
such a claim.  As that issue has not yet been considered by 
the RO, it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Clarification of the issue on appeal

The Veteran originally filed a claim for service connection 
for "residuals of pregnancy."  The competent medical 
evidence of record reflects that the Veteran has been 
diagnosed with several autoimmune diseases, to include 
rheumatoid arthritis, CREST syndrome, Reynaud's phenomenon, 
scleroderma and lupus.  As noted above, during the pendency 
of the Veteran's appeal, she asserted that her diagnosed 
autoimmune diseases were caused by exposure to radiation 
and/or various chemical dioxins while stationed at Fort 
McClellan in Anniston, Alabama.  In light of above, the issue 
on appeal has been recharacterized as stated on the title 
page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted elsewhere in this decision, the Veteran has asserted 
that her diagnosed autoimmune diseases were caused by 
exposure to radiation and/or chemicals while stationed at 
Fort McClellan in Anniston, Alabama.  The Veteran's personnel 
records reflect that she was stationed at Fort McClellan from 
November 26, 1969 to February 21, 1970.  The Board notes that 
Fort McClellan was home to the U.S. Army Chemical Center and 
School and the U.S. Army Combat Developments Command Chemical 
Biological-Radiological Agency during the time that the 
Veteran was stationed there, raising the possibility of 
exposure to radiation and/or harmful chemicals.  

In the case of the claim for residuals of chemical exposure, 
the VA M21-1MR, Manual of Adjudication Procedures, provides 
specific instructions and criteria for the development of 
claims related to mustard gas or Lewisite exposure.  In light 
of this, full development in accordance with M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section F, is required.

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  Development for confirmation of 
exposure to mustard gas or Lewisite should 
be conducted in compliance with M21-1MR, 
IV.ii.1.F.22.  Additionally, development 
for confirmation of exposure to the 
following chemicals and/or harmful 
substances should be conducted with the 
Department of the Army, Department of 
Defense, and/or any other appropriate 
agency:

Agent Orange
Asbestos
Atropine
Chloracetophenone (CN)
O-chlorobenzylidenemalononitrile (CS)
Depleted Uranium
Lead paint
Polychlorinated biphenyls (PCB's)
Radiation
Sarin gas
Sulfur
Trichloroethylene (TCE)
VX (IUPAC name O-ethyl S-[2-
(diisopropylamino)ethyl] 
methylphosphonothioate) 
VS (IUPAC name O-methyl S-[2-
(diisopropylamino)ethyl] 
methylphosphonothioate) 
Bacillus Globigii
Bacillus Subtilis
Aspergillus Fumigatus

2.  IF there is evidence that the Veteran 
was exposed to any of the above-listed 
substances, VBA should arrange for a 
medical professional with appropriate 
expertise to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to the 
relationship, if any, between the 
Veteran's diagnosed autoimmune diseases 
and the Veteran's military service, with 
specific consideration of exposure to any 
radiation, Lewisite, mustard gas, Agent 
Orange, and/or other chemicals in service.  
If the reviewer believes that physical 
examination and/or diagnostic testing of 
the Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for an autoimmune 
disease as due to exposure to radiation, 
Lewisite, mustard gas, Agent Orange, 
and/or other chemicals.  If the benefit 
sought on appeal remains denied, in whole 
or in part, VBA should provide the Veteran 
and her representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


